

FOR IMMEDIATE RELEASE


root9B Technologies Enters into a Letter of Intent to Acquire IPSA International
IPSA to Enhance Company’s Cybersecurity and Risk Mitigation Capabilities


NEW YORK, NY (December 2, 2014) – root9B Technologies, Inc. (OTCQB: RTNB), a
leading provider of cybersecurity and regulatory risk mitigation services, and
privately-held IPSA International, Inc. (“IPSA”), a global business
investigative and regulatory risk mitigation company, today announced the
signing of a non-binding Letter of Intent outlining the general terms under
which root9B Technologies proposes to acquire IPSA.


Yesterday, the company announced it has changed its name from Premier Alliance
to root9B Technologies, Inc. and its ticker symbol to “RTNB”.


The acquisition of IPSA is anticipated to close in January, 2015.  The potential
transaction is subject to root9B Technologies’ completion of due diligence, the
signing of a definitive Purchase Agreement, the performance of an independent
audit for IPSA’s 2013 fiscal year, an independent auditor review of IPSA’s nine
month unaudited financial statements, and other customary conditions.


Founded in 1993, IPSA provides its clients with anti-money laundering (“AML”)
solutions, investigative due diligence, litigation support and
anti-bribery/corruption (“ABC”) training and investigative services.  IPSA’s
assignments include large-scale internal investigations, regulatory driven
remediation and compliance reviews for Fortune 100 corporations, governments,
banking and financial institutions, and law firms.  IPSA has offices in the
U.S., U.K., Canada, U.A.E. and Hong Kong, resources in more than 75 countries,
and research capabilities in 20 languages. For the first nine months of 2014,
IPSA advises that its unaudited revenues were $33.9 million. For the year ending
December 31, 2013, root9B Technologies had audited revenues of $26.4 million.
The Letter of Intent root9B Technologies has entered into anticipates that the
consideration of the proposed acquisition of IPSA will involve the issuance of
root9B  common shares, as well as cash.


“We believe that IPSA will provide a proven and reliable complement to the
regulatory and risk mitigation services provided by our Business Advisory
Solutions Group, as well as the advanced cybersecurity services provided through
our wholly owned subsidiary root9B,” said Joe Grano, Chairman and Chief
Executive Officer of root9B Technologies. “root9B Technologies and IPSA have
distinct client bases, creating a significant opportunity to cross-sell our
respective services.  We believe that this is a win-win scenario for both
organizations.”


“It was time for IPSA and our employees to take this important next step in our
evolution,” said Dan Wachtler, President and Chief Executive Officer of
IPSA.   “The additional regulatory expertise and analytics within root9B
Technologies’ business advisory group, the next generation capabilities in
cybersecurity offered by root9B, combined with our AML, ABC and general
investigative capabilities create a complete and broad risk solution set that
will greatly benefit our current and future clients.  In addition, my team and I
could not be in better hands than as part of a firm led by one of my long term
mentors.”


 
 

--------------------------------------------------------------------------------

 
The Letter of Intent agreed to by IPSA and root9B Technologies contemplates that
Mr. Wachtler may, subject to approval, become a director of root9B Technologies
upon the consummation of the proposed transaction.




About root9B Technologies, Inc.
root9B Technologies, Inc. (OTCQB: RTNB) is a leading Cybersecurity, Regulatory
and Risk Mitigation Company. Headquartered in New York City, root9B Technologies
(formerly Premier Alliance) has been helping its clients deliver results that
improve productivity, mitigate risk and maximize profit since 1995. Its clients
range in size from Fortune 100 companies to mid-sized and owner-managed
businesses across a range of industries, including local, state and federal
government agencies. For more information, visit www.root9Btechnologies.com.


About IPSA International, Inc. 
IPSA International, Inc. has a 20 year history of successfully completing
complex multi-jurisdictional engagements in the areas of anti-money laundering,
investigative due diligence, and litigation support. Assignments include
large-scale internal investigations, regulatory driven remediation and
compliance reviews for Fortune 100 corporations, banking and financial
institutions, and law firms. Its senior investigators and advisors deliver
timely, accurate and defensible intelligence that supports its clients in making
better informed decisions, improving compliance and mitigating risk. IPSA
International has offices in the U.S., U.K., Canada, U.A.E. and Hong Kong,
resources in over 75 countries and research capabilities in 20 languages.


# # #


Media Contact:
Robert Zito (917) 692-0747
bob@zitopartners.com



 
 

--------------------------------------------------------------------------------

 
